Opinion by
Keefe, J.
At the trial all the papers in the case were admitted in evidence without objection. It is the contention of the Government that since the loss was-the result of a casualty sustained by the merchandise being transported under bond, any abatement of duties is within the exclusive juris*291diction of the Secretary of Treasury. From the papers, and in view of the circumstances; the court was of the opinion that the case comes directly within the purview of section 563, Tariff Act of 1930, as contended by the Government. The protest was therefore dismissed.